Case 1:20-cv-01403-LO-JFA Document 2 Filed 11/17/20 Page 1 of 4 PagelD# 27

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

COMMONWEALTH OF VIRGINIA,

V. : Case No.

ALEJANDRO AMAYA,
Defendant.

MEMORANDUM IN SUPPORT OF NOTICE OF REMOVAL

Defendant, Alejandro Amaya, through counsel, TATE BYWATER, PLC, submits this
Memorandum in support of his Notice of Removal of even date. The legal grounds for removal
are well-established in federal law. Unlike some of the other removal statutes, the federal officer
removal statute, 28 U.S.C. § 1442, is broadly and liberally construed in light of its purpose, see
Watson v. Philip Morris Co.s, 551 U.S. 142 (2007), which is nothing less than preserving the
ability of the federal government to function through its officers and agents,

Provision for federal removal jurisdiction has been part of federal Judiciary law from its
inception. After both expansion and contraction in the wake of the Civil W ar and
Reconstruction, the statutes began to settle into their current pattern. In 1879, the Supreme Court
upheld the constitutionality of the then-current federal officer removal statute in these words:

“As was said in Martin v. Hunter (1 Wheat. 363), ‘the general government must

cease to exist whenever it loses the power of protecting itself in the exercise of its

constitutional powers.' It can act only through its officers and agents, and they

must act within the States. If, when thus acting, and within the scope of their authority,

those officers can be arrested and brought to trial in a State court, for an alleged offence

against the law of the State, yet warranted by the Federal authority they possess, and if
the general government is powerless to interfere at once for their protection,-if their
Case 1:20-cv-01403-LO-JFA Document 2 Filed 11/17/20 Page 2 of 4 PagelD# 28

protection must be left to the action of the State court,-the operations of the general
government may at any time be arrested at the will of one of its members.”

Tennessee v. Davis, 100 U.S. 257, 262-63 (1879). In 1890, the Court handed down its early
leading decision on the related doctrine of federal officer immunity, in Cunningham v. Neagle,
135 U.S. 1 (1890) with particular reference to the concerns that State officials (and courts) may
at times harbor hostility toward federal officers. In that case, Neagle was a U.S. Deputy Marshal
who had been arrested and incarcerated by local California officials, and charged with “murder,”
for a killing that had occurred in the course of protecting Supreme Court Justice Field from an
attack, with the Court holding that, as to Neagle, he

“was authorized to do by the law of the United States, which it was his duty to do

as marshal of the United States, and if, in doing that act, he did no more than what

was necessary and proper for him to do, he cannot be guilty of a crime under the

law of the State of California.”

Id, at 672. The two doctrines of federal officer removal and federal officer immunity have
developed in parallel ever since.

Of course, it is the case that not every state criminal prosecution against a federal officer
will trigger a right of removal or warrant a ruling of federal supremacy immunity. See North
Carolina v. Ivory, 906 F.2d 999 (4" Cir. 1990) and North Carolina y. Cisneros, 947 F.2d 1135
(4"" Cir. 1991). Federal officer removal doctrine was refined in Mesa v. California, 489 U.S. 135
(1989), which held that a federal defense, which could include federal supremacy immunity, was
necessary to support federal officer removal, and that remains the law today.

The removing defendant “need not win his case before he can have it removed,” Texas v.
Kleinart, 855 F.3d 305, 313-14 (5" Cir. 2017), cert denied, 138 S. Ct. 642 (2018). To require

more than the minimal threshold of a “colorable” defense “would defeat the purpose of the

removal statute,” Jefferson County, Alabama vy. Acker, 527 U.S. 424, 432 (1999). “One of the
Case 1:20-cv-01403-LO-JFA Document 2 Filed 11/17/20 Page 3 of 4 PagelD# 29

most important reasons for removal is to have the validity of the defense of official immunity
tried in a federal court,” Willingham v. Morgan, 395 U.S. 402, 407, (1969).

To qualify for removal, a defendant need only show that as a federal officer, he acted
“under color of his office” and “raise a colorable federal defense.” See generally Jefferson
County, Ala. v. Acker, 527 U.S. 423, 431 (1999). Further, the statute requires only a “casual
connection between what the officer has done under asserted official authority and the state
prosecution,” Maryland v. Soper, 270 U.S. 9, 33(1926). In determining whether a “colorable”
federal defense has been set forth, the court need only look to the face of the Notice of Removal,
taking the facts alleged as true and interpreting them in the light most favorable to the removing
party. See generally Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 254-59(4"" Cir. 2017);
Wyoming v. Livingston, 443 F.3d 1211 (10" Cir. 2006); New York v. Tanella, 347 F.3d 141 (2d
Cir. 2004); United States v. Todd, 245 F.3d 691 (8" Cir. 2001).

A “colorable federal defense” is recognized when a “(1) federal agent was performing an
act which he was authorized to do by the law of the United States and (2) in performing that
authorized act, the federal agent did no more than what was necessary and proper for him to do.”
Kentucky v. Long, 837 F.2d 727, 744 (6" Cir. 1988). Moreover, “(1) the actor must subjectively
believe that his action was justified; and (2) that belief must be objectively reasonable.” New

York v. Tanella, 374 F.3d 141, 147 (2d. Cir. 2004) (citing Whitehead v. Senkowski, 943 F.2d 230

3

234 (2d. Cir. 1991)).

By these standards, Amaya’s Notice of Removal is more than sufficient to raise a

plausible and colorable federal defense of federal officer immunity under the Supremacy Clause.
Case 1:20-cv-01403-LO-JFA Document 2 Filed 11/17/20 Page 4 of 4 PagelD# 30

WHEREFORE, Defendant, Alejandro Amaya respectfully requests that the above

captioned matter currently pending in the Fairfax County Circuit Court be removed to this Court

and for such other relief as this Court may deem appropriate.

Dated: November 17, 2020

TATE BYWATER, PLC

TS
By: Travis D. Tull, Esquire
VSB No. 47486
2740 Chain Bridge Road
Vienna, Virginia 22181
Tel: 703-038-5100
ttull@tatebywater.com
Counsel for Defendant

Respectfully submitted,
ALEJANDRO AMAYA
By Counsel

CERTIFICATE OF SERVICE

I hereby certify that I have this 17th day of November, 2020, hand delivered a true copy of
the foregoing to: Fairfax Commonwealth’s Attorney, 4110 Chan Bridge Road, Fairfax, VA

22030

Travis D. Tull
